820 F.2d 1225
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles W. PERRY, Petitioner-Appellant,v.P.W. KEOHANE, and Norman A. Carlson, Respondents-Appellees.
No. 86-5790.
United States Court of Appeals, Sixth Circuit.
June 15, 1987.

Before WELLFORD, MILBURN and NELSON, Circuit Judges.

ORDER

1
This pro se federal prisoner appeals the district court's grant of summary judgment in dismissing his habeas corpus action filed pursuant to 28 U.S.C. Sec. 2241.  Upon examination of the record and the parties' briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
For the reasons stated in the district court's order of dismissal, we conclude that petitioner's claim that the parole commission erred in finding good cause to deny him parole under 18 U.S.C. Sec. 4206 is without merit.  We agree that petitioner's claim that he be given credit for serving a state sentence toward satisfaction of his subsequent and consecutive federal sentence does not state a cognizable claim for habeas relief.   See Vaughn v. United States, 548 F.2d 631 (6th Cir.1971) (per curiam).


3
Accordingly, the district court's judgment of dismissal is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.